t c memo united_states tax_court danny r love petitioner v commissioner of internal revenue respondent docket no 3788-18l filed date danny r love pro_se martha j weber and william w kiessling for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of a determination by the internal_revenue_service irs or respondent regarding collection action 1all statutory references are to the internal_revenue_code in effect at all relevant times we round all monetary amounts to the nearest dollar petitioner contends that the irs appeals_office erred in rejecting his proposed offer-in-compromise oic and in declining to abate interest and failure- to-pay additions to tax finding no evidence of error we will sustain the determination findings_of_fact this case was tried in memphis tennessee the parties submitted at trial two stipulations of fact with attached exhibits that are incorporated by this refer- ence those stipulations include the entire administrative record of the cdp case petitioner resided in tennessee when he petitioned this court petitioner filed federal_income_tax returns for and for he did not pay the full amount of tax shown as due on his return the irs assessed for that year the tax he reported plus interest for and peti- tioner likewise failed to pay the tax shown as due on his returns the irs assessed those amounts plus interest and additions to tax for failure to pay as of decem- ber petitioner’s outstanding liability for these three years was dollar_figure 2petitioner objected to the admission of several of his irs account tran- scripts on grounds of relevancy we believe the transcripts to be relevant in deter- mining petitioner’s eligibility for the irs’ first time abate policy see infra pp we accordingly overruled petitioner’s objections 3the irs initially assessed for but later abated additions to tax for failure_to_file and failure to pay they are no longer in issue in an effort to collect these unpaid liabilities the irs sent petitioner on de- cember a notice_of_federal_tax_lien filing and your right to a hear- ing on date petitioner submitted a timely request for a cdp hear- ing expressing interest in an oic and withdrawal of the nftl a week later he sent the irs a letter accompanied by a form 433-d installment_agreement pro- posing payments of dollar_figure per month he included information about his finances and explained that he wished to pay dollar_figure per month until the parties could reach agreement on an oic after receiving petitioner’s case a settlement officer so1 from the irs appeals_office reviewed his administrative file and confirmed that the tax lia- bilities in question had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date petitioner submitted a form_656 offer_in_compromise proposing to settle his outstanding tax_liabilities for for dollar_figure the parties agreed to hold a telephone cdp hearing on date so1 outlined the cdp process and petitioner’s appeal rights she explained that the irs centralized offer_in_compromise unit coic would investigate and consider his oic proposal if the coic rejected that proposal the case would be returned to her for further review on date so1 received the case file back from coic it recom- mended rejection of petitioner’s oic finding that he had failed to substantiate many reported expenses that he had the ability to pay the tax_liabilities in full and that there were no special circumstances warranting a hardship exception on date so1 called petitioner to advise him of coic’s con- clusion she explained that some of his reported expenses were not allowable but that others might be allowed if he could substantiate them petitioner supplied ad- ditional information and so1 then revised coic’s calculations she adjusted petitioner’s allowable expenses upward by allowing vehicle operating costs on two more vehicles and increasing allowable health insurance life_insurance and tax expenses to more than double the amounts petitioner had originally reported but she declined to include as an allowable expense monthly tuition of dollar_figure that petitioner paid to enable his children to attend a private high school so1’s revised calculations showed that petitioner had monthly household_income of dollar_figure and allowable monthly expenses of dollar_figure yielding dispos- able monthly income of dollar_figure after reviewing petitioner’s reported assets so1 concluded that he had a reasonable collection potential rcp of dollar_figure con- sisting of equity in assets of dollar_figure plus the ability to pay dollar_figure in future monthly installments finding no doubt as to collectibility and no special circumstances justifying a hardship exception so1 rejected petitioner’s proposed oic on date so1 informed petitioner that his oic would be rejected but proposed an installment_agreement requiring payments of dollar_figure per month petitioner stated that he could not afford that amount and instead proposed a single lump-sum payment of dollar_figure so1 replied that she could not accept that offer because petitioner had the financial ability to pay his tax_liabilities in full in date the case was reassigned to a new settlement officer so2 petitioner submitted information seeking to justify withdrawal of the nftl filing so2 replied that she would recommend withdrawal if petitioner executed a direct- debit installment_agreement the parties ultimately agreed on an installment_agreement under which petitioner would pay dollar_figure per month beginning in date with monthly payments increasing to dollar_figure in and to dollar_figure in that installment_agreement was executed by petitioner and accepted by the irs and the nftl filing was withdrawn petitioner also requested abatement of assessed interest for all three years and abatement of the additions to tax for and so2 explained that he had shown no grounds justifying abatement of interest but invited him to supply documentation supporting abatement of the additions to tax petitioner submitted a form_843 claim_for_refund and request for abatement arguing that his failures to pay were excusable because he had been forced to use his retirement savings to maintain his family’s standard of living so2 reviewed petitioner’s accounts and found that he had withdrawn dollar_figure and dollar_figure from his retirement account in and respectively she noted that he had neglected to have any federal_income_tax withheld from the distribution on the basis of petitioner’s reported income for these years dollar_figure and dollar_figure respectively and his overall financial situation so2 determined that he could pay his federal tax_liabilities on time concluding that reasonable_cause for failure to pay did not exist so2 denied petitioner’s abate- ment request noting that the irs had assessed failure-to-pay additions to tax against petitioner on three prior occasions--for and 2011--so2 further determined that she could not abate the and additions to tax under an administrative first time abatement policy on date the irs issued petitioner a notice_of_determination it noted that the nftl filing while proper originally wa s not sustained and ha d been withdrawn following execution of the direct-debit installment_agreement the notice explained the reasons for denying petitioner’s oic and his requests for abatement of assessed interest and failure-to-pay additions to tax petitioner timely petitioned this court for review contending that the appeals_office erred in rejecting his proposed oic in declining to abate interest for all three years and in declining to abate the additions to tax for and a standard of review opinion neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue we review the commissioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability we review the irs action for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 4the notice includes a typographical error referring to the additions to tax as having been assessed for failure_to_file as opposed to failure to pay a taxpayer’s underlying tax_liability includes penalties and additions to tax that are part of the unpaid tax that the commissioner seeks to collect dykstra v commissioner tcmemo_2017_156 114_tcm_183 nothing in the record indicates that petitioner had a prior opportunity to challenge his liability for the failure-to-pay additions to tax and we thus review petitioner’s request for redetermination of this liability de novo ibid we review under an abuse-of-dis- cretion standard so1’s decision to reject petitioner’s oic see 136_tc_475 aff’d 502_fedappx_1 d c cir so2’s denial of petitioner’s request for abatement of interest is likewise reviewed for abuse_of_discretion only see sec_6404 a-valey eng’rs inc v com- missioner tcmemo_2012_199 104_tcm_69 b underlying tax_liability petitioner disputes his underlying liability for the additions to tax he first contends that so2 should have found him eligible for the irs first time abate policy which offers an administrative waiver of additions to tax for failure to pay a tax_liability on time see internal_revenue_manual irm pt date see also laidlaw v commissioner tcmemo_2017_167 to qualify for this waiver the taxpayer must not have had any unreversed additions to tax imposed under sec_6651 for any of the preceding three years see irm pt petitioner’s account transcripts for showed that he had been assessed a failure-to-pay addition_to_tax for each of those years and that none of these assessments had been abated or reversed so2 thus correctly determined that petitioner was ineligible for first time abatement so2 considered in the alternative whether abatement of the failure-to-pay additions to tax could be justified on grounds of reasonable_cause see sec_6651 to prove reasonable_cause for failure to pay the taxpayer must show that he exercised ordinary business care and prudence in providing for payment of his tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if he paid the tax on the due_date hardin v commissioner tcmemo_2012_162 103_tcm_1861 citing sec_301_6651-1 proced admin regs so2 noted that petitioner’s failure to pay for was attributable in part to his failure to have any federal_income_tax withheld from his dollar_figure retirement_plan distribution her overall analysis of petitioner’s income 5the notice_of_determination mistakenly recited that petitioner had been as- sessed failure_to_file additions to tax for see supra note this typographical error caused some confusion for petitioner who emphasized in his petition that he had consistently filed federal_income_tax returns there are no failure-to-file additions to tax for and there were none for the irs had previously abated additions to tax for see supra note and they did not enter into so2’s analysis and assets revealed that he could pay hi sec_2013 and sec_2014 tax_liabilities on time and would not have suffered undue_hardship by doing so she thus determined correctly that he had not shown reasonable_cause for failure to pay c abuse_of_discretion in reviewing an so’s determinations we consider whether she properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collec- tion of taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record reveals that so1 conducted a thorough review of petitioner’s account determined that the liabilities in question had been properly assessed and verified that all other requirements of applicable law and administrative procedure were followed offer-in-compromise petitioner’s main contention at trial was that so1 abused her discretion in rejecting his proposed oic the irs may compromise an outstanding tax_liability on three grounds doubt as to liability doubt as to collectibility or the promotion of effective tax_administration see sec_7122 sec_301_7122-1 proced admin regs the irs may compromise a tax debt on the basis of doubt as to collectibility where the taxpayer’s assets and income make it unlikely that the irs will be able to collect the entire balance sec_301 c proced admin regs a n offer to compromise based on doubt as to collectibility will be accept- able only if the offer reflects the reasonable collection potential of the case ie that amount that the irs could collect through means such as administrative and judicial collection remedies murphy t c pincite in reviewing so1’s determination to reject an oic we do not make an independent evaluation of what would be an acceptable collection alternative id pincite rather our review is limited to determining whether so1 abused her discretion id pincite petitioner submitted an oic based on doubt as to collectibility at that time his tax_liabilities for were almost dollar_figure he submitted a form_656 proposing to compromise those liabilities for dollar_figure and later increased that offer orally to dollar_figure but after examining petitioner’s assets and income so1 deter- mined that he had an rcp of dollar_figure--an amount vastly exceeding the offers he had made the irm instructs settlement officers that an oic proposing a payment substantially below the taxpayer’s rcp should normally be rejected irm pt date a settlement officer does not abuse her discretion when she relies on relevant irm provisions in evaluating collection alternatives moriarty v commissioner tcmemo_2017_204 114_tcm_441 aff’d per order a f t r 2d 6th cir see 143_tc_30 at trial petitioner contended that the analysis of his monthly disposable in- come did not take into account all of his expenses chiefly his children’s private school tuition but the irm instructs settlement officers that private school tui- tion is an allowable expense only if required for a physically or mentally chal- lenged child and no public education providing similar services is available irm pt date in evaluating oics in particular e x- penses for dependents to attend private_schools will not be allowed unless the dependents have special needs that cannot be met by public schools irm pt 6petitioner also contended that so1 did not take proper account of his credit card obligations the irm provides that c redit cards are generally considered a method of payment rather than a specific expense irm pt date p ayments for the portion of the credit card debt reflecting necessary living_expenses are provided for as allowable expenses ibid the so properly allowed for the necessary living_expenses paid for with petitioner’s credit card see rosendale v commissioner tcmemo_2018_99 7the quoted language appeared in the cited portion of the irm during when the sos conducted their review in the irm was updated the quoted language now appears at irm pt dollar_figure date date see moriarty t c m cch pincite petitioner does not contend that his children’s private school tuition fits these criteria in any event any error by so1 in calculating petitioner’s monthly dispos- able income was harmless in evaluating his oic his equity in assets alone dollar_figure vastly exceeded his oic and the installment_agreement he actually executed showed that he had the financial ability to pay his assessed tax_liabilities in full for all these reasons we conclude that so1 did not abuse her discretion in rejecting his oic abatement of interest interest on tax_liabilities arises automatically under sec_6601 sec_6404 authorizes the irs to abate assessed interest on any payment to the extent that any unreasonable error or delay in such payment is attributable to an irs officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act a managerial act is an administrative act involving the temporary or permanent loss of records or the management of 8at trial petitioner indicated that his household may have increased medical_expenses going forward if petitioner’s financial circumstances have changed he is free to submit to the irs at any time for its consideration and possible accept- ance a collection alternative in the form of an oic or a revised installment agree- ment supported by the necessary financial information personnel sec_301_6404-2 proced admin regs a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion id subpara petitioner did not identify during the cdp process or at trial any unreason- able error or delay by any irs officer_or_employee in performing any ministerial or managerial act the cdp process as a whole was completed in about a year in- cluding a five-month period while coic reviewed petitioner’s oic petitioner raised different issues at different stages of the process and engaged in protracted negotiations concerning the installment_agreement and the oic both sos re- sponded promptly to his communications and their consideration of his proposals involve d the exercise of judgment or discretion ibid we find that so2 did not abuse her discretion in denying petitioner’s request for abatement of interest to reflect the foregoing decision will be entered for respondent
